 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00070 DAD-BAM
11
                           Plaintiff,                    NOTICE OF SATISFACTION OF JUDGMENT
12                                                       AND REQUEST FOR ORDER DIRECTING TURN
                              v.                         OVER OF DEED OF TRUST; ORDER THEREON
13
     HERNANDO BUENO, JR.,
14
                           Defendant.
15
     TOMAS VALDEZ ZEPEDA, SABINO
16   VALDEZ ZEPEDA, JESUS VALDEZ, and
     DORA H. TORREZ,
17
                            Sureties.
18

19          Plaintiff, the United States of America, requests that the Clerk of the Court for the Eastern
20 District of California turn over the Deed of Trust it currently holds to the United States Attorney’s

21 Office for the Eastern District of California on the following grounds:

22          1.      On May 5, 2016, Hernando Bueno, Jr. (“Defendant”), was indicted on several criminal
23 charges.

24          2.      On May 29, 2016, Defendant signed a “Straight Note (Secured by Deed of Trust)” that
25 required Defendant to meet certain conditions for his pre-trial release and provided for payment of

26 $30,000.00 (“Bond”) if Defendant violated those conditions. The Bond was secured by equity in real
27

28
       REQUEST TO TURNOVER DEED OF TRUST                 1


30
 1 property1, and as a result, a Deed of Trust was executed that reflects Chicago Title as the Trustee and the

 2 Clerk of the United States District Court for the Eastern District of California as the beneficiary (“Clerk

 3 of the Court”). The Deed of Trust was recorded by the Clerk of the Court on May 31, 2016, in Tulare

 4 County (Document number 2016-0031234) and has remained in the custody of the Clerk of the Court.

 5          3.         Defendant failed to appear for a change of plea hearing set for July 24, 2017. As a result,

 6 the bond agreement was breached. The government submitted the appropriate motions and supporting

 7 documents for forfeiture of the Bond, and the government obtained an “Order Directing Entry of Final

 8 Judgment of Forfeiture of Bond”.

 9          4.         The property securing the Bond was sold, and as a result, the Clerk of the Court received

10 $30,000.00 (forfeited bond amount) satisfying the Bond in full. The funds were placed in the Crime

11 Victims’ Fund.

12          Since the Bond has been satisfied in full via the sale of the property securing the Bond, the

13 government requests that the Court direct the Clerk of the Court to turn over the Deed of Trust to the

14 U.S. Attorney’s Office for the Eastern District of California, 2500 Tulare St., Suite 4401, Fresno, CA

15 93721, so that it may close its file.

16
      Dated: September 5, 2019                                       MCGREGOR W. SCOTT
17                                                                   United States Attorney
18
                                                              By: /s/ VINCENZA RABENN
19                                                                VINCENZA RABENN
                                                                  Assistant United States Attorney
20

21

22

23

24

25

26
27
            1
                Property description: 350 La Primavera Ct., Earlimart, CA 93219.
28
       REQUEST TO TURNOVER DEED OF TRUST                         2


30
1                                                    ORDER

2          The Court, having reviewed the court files and the Notice of Satisfaction of Judgment and

3 Request for Order Directing Turn Over of Deed of Trust, and good cause appearing therefrom, hereby

4 GRANTS the request. Accordingly, IT IS ORDERED that:

5          The Clerk of the United States District Court for the Eastern District of California is directed to

6 turn over the Deed of Trust (Document number 2016-0031234) it currently holds to the U.S. Attorney’s

7 Office for the Eastern District of California, 2500 Tulare St., Suite 4401, Fresno, CA 93721, within ten

8 (10) days from the date this order is served on the Court Clerk.

9
     IT IS SO ORDERED.
10

11     Dated:    September 6, 2019                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      REQUEST TO TURNOVER DEED OF TRUST                  3


30
